Title: To Alexander Hamilton from James McHenry, 12[–27] September 1798
From: McHenry, James
To: Hamilton, Alexander



Trenton 12 [–27] Sepr. 1798
My dear Hamilton.

I inclosed you in a note of the 28th of Augt. ulto, a copy of a letter to General Washington dated the 25 of the same month. You have forgotten to return me this copy or notice this letter. The letter to the President mentioned in my last is still under deliberation.
Yours affectionately & truly

James McHenry
27 Sepr. 1798.


This letter has been at Watertown near Bosten by mistake from which place it returned this morning. The representation aluded to was sent about ten days ago, signed by Mr Wolcott only. I hope and expect from it a good effect.

Majr Gen Alex. Hamilton.

